DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both support tube and support pipe (Para [0027-0028], claim 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  Claims 1-9 are each written improperly as multiple sentences.  See MPEP 608.01(m) for directions on the proper format for claims.   Appropriate correction is required.

The Applicant should go through the claims and make sure they are all in idiomatic English.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the seat support seat" in lines 5-6; and the limitation of “the rotation plate” in line 6 and “the corresponding side” in line 6 and “the seat support frame” in line 7.  There is insufficient antecedent basis for these limitations in the claim. Correction is required.
Claim 1 recites “After the cooperation” in lines 6-7.  This phrase is unclear.  What cooperation is the applicant referring to?  Clarification and correction are required.
Claim 2 recites the limitations “the slide block” in line 3, “the telescopic action” in line 4, “slide fixing plate” in line 5 and “the limit function” in line 6.  There is insufficient antecedent basis for these limitations in the claim.  Should “the slide fixing plate” be - -the slider fixing plate- -.?  Clarification and correction are required.

Claim 3 recites the limitations “The two ends” in lines 3 and 5, “the seat support base” in line 4, “the second rotating shaft” in line 7, and “the fourth rotating shaft: in line 8.   There is insufficient antecedent basis for these limitations in the claim. Are “the second rotating shaft” and “the fourth rotating shaft” supposed to be “the second rotation shaft” and “the fourth rotation shaft”, respectively?
Claim 4, recites the limitations “the limiting axis” in line 3, “the outer board clamping slot” in lines 6-7, “the limiting shaft” in line 5, and “the bolt connection” in the last line.  There is insufficient antecedent basis for these limitations in the claim.  Is the “limiting shaft” the same as the “limit shaft” in claim 3.  Clarification and correction are required.
Claim 5, recites “the limiting shaft” in line 4.  There is no antecedent basis for this limitation in the claim.  Claim 5, lines 2-3 also recites “a side plate of the seat support base”.  Is this the same side plate recited in claim 4 or a different side plate?  Clarification and correction are required.
Claim 6 recites “a seat support tube” and “a seat support pipe”.  These separate features are unclear, since the specification indicates that they are the same feature with reference number 10.  Clarification and correction are required.
Claim 6 recites “the seat support base” in line 3.  There is no antecedent basis for this limitation in the claim.   Correction is required.

Claim 8 recites “the recliner and direction handle” in line 5.  There is no antecedent basis for these limitations in the claim.  Clarification and correction are required.  Further, the phrase “in this order” in the last two lines is unclear.  Further, “.                front vertical shafts” are recited, but then in line 5 “the front vertical shaft” is recited.  Is the front vertical shaft in line 5 one of the plurality of front vertical shafts recited in line 4? Clarification and correction are required.
Claim 8 recites “in this order” in lines 5-6.  It is unclear what is meant by this phrase.  Clarification and correction are required.
Claim 9 recites “the angle adjuster” in line 2, “the gap” in line 5 and “the angle” in the last line. There is no antecedent basis for these limitations in the claim.  Clarification and correction are required. Further, there is no correlation or explanation to what the angle adjuster is connected to or its location on the scooter.  Clarification and correction are required.
Claim 9 recites “the upper adjuster is realized free rotation” in the last two lines.  It is unclear what is meant by this phrase.  The phrase should be put in idiomatic English to clearly recite the meaning.  Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2012/0193891 (Wu) and US Pub 2012/0193159 (Wu2).
(It is noted that Wu and Wu2 are claiming different features of the same vehicle.)
Regarding claim 1, as best understood, Wu discloses a scooter including a front axle assembly (at front wheels 500), a slide rail fixing plate (10A, B and 30A), a slider fixing plate (20A, B and 30B), and a rear frame (at rear wheels) and the slide rail fixing plate (10A, B and 30A) slides inside the slider fixing plate (20A, B) to complete expansion and contraction (See Fig 6 and Para [0048]).  Although Wu disclose the same seat 300 as shown in Wu2, Wu does not provide details of the seat.  Wu2  discloses that the fixed seat (brackets adjacent rear end portions 20D in Fig 2) is fixed and symmetrically on the rear frame, and is connected to the seat support seat 300 through a rotation plate 100 and the seat support frame 110 is fixed and folded by locking or unlocking the rotation plate (See Para [0033]).
Regarding claim 2, as best understood, Wu discloses a parallel slide rail (See Fig 1) on the slide rail fixing plate and sets symmetrically in the slider fixing plate (20A,B) 
Regarding claim 6, as best understood, the combination of Wu and Wu2 discloses a seat support tube/pipe (unnumbered pipe underneath the seat 300 between the two upper mounting bases 110.  See Figs 2 and 3 of Wu2).
Regarding claim 7, the combination of Wu and Wu2 show that the slider fixing plate is fixed to the rear frame by a fastening plate (See Wu, the first lateral plate between the rear end portions 20D in Fig 2) with a motor (unnumbered but beneath the first lateral plate in Fig 2 of Wu).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2012/0193891 (Wu) and US Pub 2012/0193159 (Wu2) in view of US Pub 2012/0193886 (Wu3).
Regarding claim 8, the combination of Wu and Wu2 discloses that both sides of the front axle assembly are provided with front wheels and front mud tiles.  (See Wu Fig 2), rear wheels arranged symmetrically on both sides of the rear frame and also a handle.  The combination of Wu and Wu2 does not detail the front axle assembly or the handle.  However, Wu3 discloses front vertical shafts 100, 200 set above the front axle assembly with the handle 40 on the front vertical shaft.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616